Name: 2009/361/EC: Commission Decision of 30Ã April 2009 authorising Finnish aid for seeds and cereal seed in respect of the harvest year 2009 (notified under document number C(2009) 3078)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  economic policy;  plant product;  Europe;  means of agricultural production
 Date Published: 2009-05-01

 1.5.2009 EN Official Journal of the European Union L 110/52 COMMISSION DECISION of 30 April 2009 authorising Finnish aid for seeds and cereal seed in respect of the harvest year 2009 (notified under document number C(2009) 3078) (Only the Finnish and Swedish texts are authentic) (2009/361/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular the first subparagraph of Article 182(2), in conjunction with Article 4 thereof, Whereas: (1) By letter dated 10 December 2008, the Finnish Government requested authorisation, for the years 2009-2010, to grant farmers aid for certain quantities of varieties of seeds and cereal seed produced solely in Finland because of its specific climatic conditions. (2) In accordance with the second subparagraph of Article 182(2) of Regulation (EC) No 1234/2007, Finland has transmitted to the Commission a satisfactory report on the results of the aid authorised. By consequence a national aid for cultivated seeds in 2009 may be granted. (3) Finland requests authorisation to grant aid per hectare for certain areas under Gramineae (grass) and Leguminosae (legumes) seeds species as listed in Annex XIII to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (2), with the exception of Phleum pratense L. (Timothy), and for certain areas under cereal seed. (4) The proposed aid has to meet the requirements laid down in Article 182(2) of Regulation (EC) No 1234/2007. It concerns seeds and cereal seed varieties for cultivation in Finland which are adapted to the weather conditions in that country and are not grown in other Member States. The Commission authorisation should be limited to the varieties included in the list of Finnish varieties which are produced solely in Finland. (5) Provision should be made for the Commission to be informed of the measures taken by Finland to comply with the limits laid down in this Decision. (6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 Finland is authorised, from 1 January 2009 to 31 December 2009, to grant aid to growers established on its territory producing certified seeds and certified cereal seed referred to in the Annex, within the limits of the amounts laid down in that Annex. The authorisation shall cover exclusively varieties listed in the Finnish national catalogue and which are grown solely in Finland. Article 2 Finland shall ensure, by an appropriate inspection system that the aid is granted only in respect of the varieties referred to in the Annex. Article 3 Finland shall send to the Commission a list of the certified varieties concerned and any amendment thereto and inform it of the areas and quantities of seeds and cereal seed for which the aid is granted. Article 4 This Decision shall apply from 1 January 2009. Article 5 This Decision is addressed to the Republic of Finland. Done at Brussels, 30 April 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 30, 31.1.2009, p. 16. ANNEX Seeds Eligible : area under certified Gramineae (grass) and Leguminosae (legumes) seeds of species listed in Annex XIII to Regulation (EC) No 73/2009 with the exception of Phleum pratense L. (Timothy). Maximum aid per hectare : EUR 220 Maximum budget : EUR 442 200 Cereal seed Eligible : area under certified seed of wheat, oats, barley and rye. Maximum aid per hectare : EUR 73 Maximum budget : EUR 2 190 000